COMPUTERSHARE 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com Date: 29/04/2011 To: All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General and Special Meeting Record Date for Notice of Meeting: 25-05-2011 Record Date for Voting (if applicable): 25-05-2011 Beneficial Ownership Determination Date: 25-05-2011 Meeting Date: 29-06-2011 Meeting Location (if available) The Fairmont Royal York 100 Front Street, West Toronto, Ontario M5J 1E3 Voting Security Details: DescriptionCUSIP NumberISIN COMMON780911103CA7809111031 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for RUBICON MINERALS CORPORATION
